                               IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                        SOUTHERN DIVISION
                                          7:20-CR-167-M-3

    UNITED STATES OF AMERICA                          )
                                                      )
                      v.                              )                   AMENDED
                                                      )                    ORDER1
    JORDAN DUNCAN,                                    )
                                                      )
                      Defendant.                      )


           With the consent of defendant, for good cause shown, and pursuant to Fed. R. Crim. P.

49.1(d), the court ALLOWS the government’s motion (D.E. 57) regarding the eight exhibits that

it introduced and the court admitted under temporary seal at the detention hearing in this case on

10 December 2020 (see D.E. 54; see also (D.E. 53 (exhibit list)) and further ORDERS as follows:

           1.       Government Exhibit 6 shall be permanently sealed;

           2.       the proposed redacted Government Exhibit 6 (D.E. 57-1) shall be publicly

available, but the copy filed by the government in the CM/ECF system shall be permanently sealed;

and

           3.       Government Exhibits 1 through 5, 7, and 8 shall be unsealed and publicly available,

but shall not be maintained in the CM/ECF system pursuant to the practice preference of the

presiding District Judge.

           This 4th day of January 2021.

                                                          _________________________
                                                          James E. Gates
                                                          United States Magistrate Judge




1
    This order supersedes the order at D.E. 60.



                Case 7:20-cr-00167-M Document 74 Filed 01/04/21 Page 1 of 1
